DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
2.	This is a “second” Final Office Action and supersedes the Final Action dated January 6, 2021.  A new three (3) month time period for response is set from the mailing of this Final Action.  In an interview dated February 8, 2021, Applicant pointed out that, in the first Final Action, new Claims 20 – 21 were not addressed.  The Examiner acknowledged the oversight and hereby addresses those claims.  As noted below, notwithstanding these new claims, the rejection under §103 is maintained.

	An Amendment was filed December 2, 2020, in response to a Non-Final Office Action dated September 8, 2020.  Although the Amendment has been carefully considered and further searching conducted, the rejection under §103 set forth in the Non-Final Office Action is maintained.  In fact, the Amendment did not alter the claims; only remarks were submitted.  The Office respectfully disagrees with Applicant as to the teachings of Harrell, as noted below in detail in the “Response to Arguments” section.  Thus, the Amendment does not materially alter the analysis of previous Action, which is repeated below for completeness of the record.

	No §101 rejection has been applied in this application since the claims are not directed to any category of abstract idea.
	OFFICE NOTE REGARDING INTERVIEW:  Although an interview in this application has been suggested (see Interview Summary dated October 24, 2019) no substantive interview has taken place.  The Office acknowledges that Mr. Alex Roan left two messages with the Examiner for the presumed purpose of scheduling an interview.  Both calls were returned and messages left by the Examiner.  However, there was no follow up from Mr. Roan and no interview was scheduled.  The Examiner remains very amenable to an interview and feels that it would advance prosecution in a very helpful way, especially given the fundamental disagreement regarding the teachings of Harrell.  Mr. Roan or another representative of Applicant is invited to schedule an interview.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 and 11 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0129403 to Harrell et al. (hereinafter “Harrell”) in view of U.S. Patent Publication No. 2013/0121428 to Carapelli et al. (hereinafter “Carapelli”) and further in view of U.S. Publication No. 2013/0198058 to Barker JR (hereinafter “Barker”).

With respect to the Previous Amendment:
Claim 1 is illustrative.  The claims were amended to add only the following limitation:

    PNG
    media_image1.png
    228
    663
    media_image1.png
    Greyscale

Therefore, in substance, the amendment to the claims relates to the third pair of wires (i.e. the “third and fourth wires”) being dedicated for the transmission of payment commands.  Other claims were amended inversely – with the negative limitation that the fourth pair of wires cannot transmit payment data.
It is the position of the Office that Harrell and Barker teach these features.
For example, the proposed amendment is directed to the third pair of wires which, according to the specification and Figure 2 of Applicant’s application, is directed to the connection in the fuel dispenser between the payment terminal and the fuel dispenser signal combiner. See Figure 2 of the application, fuel dispenser 102, “payment commands.” With respect to this proposed limitation, Applicant’s specification provides important background information. For example, at Applicant's published specification paragraph [0002], it is explained that, in legacy systems, only two wires run underground from the fuel dispenser to the building (forecourt, connection 
However, this paragraph [0002] further explains that modern payment protocols such as EMV require a higher bandwidth connection which cannot be concurrently transmitted over the same physical wiring used to transmit legacy payment commands and fueling commands. That is, such a modern payment terminal requires a connection (between the fuel dispenser and the forecourt hub), such as an Ethernet type, high bandwidth connection, which is capable of transmitting TCP/ IP protocol data. Such a connection is often not available in the legacy, underground wiring.
This need for a high bandwidth connection is further explained at [0047] of the specification in which TCP/ IP connectivity is required to communicate payment commands using an EMV standard. The claimed invention transmits data in this TCP/ IP protocol across the same data channels as the legacy fuel and payment commands using a signal combiner 230 described in the application.
Thus, it is clear from Applicant’s own specification that the third pair of wires dedicated to communicating payment commands, which is the subject of the proposed amendment, is a high bandwidth connection suitable for TCP/IP protocol, such as an Ethernet connection or similar twisted pair/Category 5 (“Cat 5”) connection.  
Furthermore, as clearly shown in Figure 1 of Harrell, the Ethernet connection 140 is dedicated to the transmission of payment commands between the controller 126 (which includes user input device 112 and additional components 124 - the user input device 112 undoubtedly comprising an EMV protocol point of sale device which would 
The payment function is clearly taught in Harrell at [0032] - [0034], As Illustrated in Figure 1, a person of ordinary skill with clearly understand that the legacy wiring 136 (which constitutes the fourth pair of wires) would correspond to fuel commands and the Ethernet connection 140 would correspond to payment commands because such payment commands require this type of higher bandwidth connection. As described in the Applicant’s specification, the need for payment commands to have a higher bandwidth connection is also described in Harrell at [0005] and elsewhere throughout the specification of Harrell. 
Accordingly, the Office asserts that Harrell directly teaches the proposed amendment.
The Office also takes the position that Barker teaches the proposed amendment. Barker is directed to the same problem as the claimed invention; namely, only two legacy underground wires; whereas, “elaborate electronics” at the fuel dispenser require 4 wires. See Barker: [0005], Moreover, the Office takes that takes the position that a person of ordinary skill would readily understand that one channel (i.e. the third pair of wires) shown in Figure 3, between the fuel dispenser system and the local multiplexer / de-multiplexer 1, would relate to payment commands, while the other channel (i.e. the fourth pair of wires) would relate to fuel dispensing commands. Separate fuel dispensing and payment mechanisms are discussed at Barker [0028] and [0035], Thus, Barker addresses the same problem as the claimed invention and solves it in the same manner as the claimed invention.


With respect to the claims presented prior to the Final Office Action:
Harrell is directed to updating communications between a forecourt controller and a fuel dispenser.  Therefore, Harrell is in the same field of endeavor as the claimed invention and addresses the same problem as that claimed herein; namely, sending and receiving combined signals over “legacy” wiring (see Harrell:  [0018])  in particular, Harrell:  [0004] – [0005] reads as follows:
“In recent years, fueling facilities have evolved into elaborate systems capable of providing a wide variety of customer services, such as fuel dispensing, car washing, ATM access, money order access, and credit card or debit card transactions. Additionally, it has become desirable to present advertisements, purchase opportunities, and other information to customers interacting with the fueling facility (e.g., while pumping fuel) for customer convenience and additional revenue stream.
Category 5 cabling or other high-speed communication lines capable of providing high-speed content may be installed. To securely install these communication lines, fueling facility operators typically bury the communication lines (e.g., in concrete) between the fuel dispensers and the dispenser controller. Fuel dispensers and dispenser controllers may also require advanced components in order to correctly receive these new forms of information.”  (emphasis added)

Accordingly, with regard to Claim 1 as originally presented:
Harrell teaches a processing system comprising: (See at least Harrell:  Abstract and Fig. 1)

a forecourt signal combiner configured to receive forecourt payment command signals and forecourt fuel controller signals from a forecourt controller and to combine and compress the forecourt payment command signals and forecourt fuel controller signals to form forecourt compressed data;  (See at least Harrell:  Fig. 2 and [0026] – [0030].  It is clear from these sections that operational signals are “combined” using the disclosed multiplexers 144 and 146, shown in Fig. 1.  In particular, please see the function of multiplexing as “combining” signals as described in [0026].)



wherein the forecourt signal combiner is configured to transmit the forecourt compressed data to the fuel dispenser signal combiner, and to receive the fuel dispenser compressed data transmitted by the fuel dispenser signal combiner; and (See at least Harrell:  Fig. 2 and [0026] – [0030].  It is clear from these sections that operational signals are “combined” using the disclosed multiplexer 144, shown in Fig. 1.  In particular, please see the function of multiplexing as “combining” signals as described in [0026].)


wherein the fuel dispenser signal combiner is configured to transmit the fuel dispenser compressed data to the forecourt signal combiner, and to receive the forecourt compressed data transmitted by the forecourt signal combiner. (See at least 

With regard to compressing and decompressing the signals, Harrell teaches at [0033] that multimedia or other rich content can be transmitted over legacy wiring, such as video and the like, using Ethernet communications or other protocols.  A person of ordinary skill would readily understand that such signals would require compression and decompression.  Furthermore, Carapelli teaches these limitations. 
Carapelli also addresses the same problem of Ethernet communications over legacy wiring.  See Carapelli:  Abstract.  In addition, Carapelli teaches the use of digital signal processing (DSP) as well as DSL for communications between the forecourt controller and the fuel dispenser.  See Carapelli:  [0030].  Again, a person of ordinary skill would readily understand that these technologies commonly utilize signal compression and decompression.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiplexer-driven composite or combined signal teachings of Harrell with the compression/decompression teachings of Carapelli.  The motivation for doing so comes from Harrell.  As noted above, Harrell teaches the advantages of transmitting rich content, such as video, between the forecourt and the fuel dispenser.  To do so, would require the compression teachings of Carapelli.

With regard to the Amendment, Claim 1 was modified to read as follows:




    PNG
    media_image2.png
    454
    765
    media_image2.png
    Greyscale

Thus, as discussed at the interview, Claim 1 has been amended essentially in accordance with cancelled Claim 10 to recite 4 separate pair of wires – 2 pair each for separately communicating fuel dispenser signals and payment terminal signals.  As noted in the Initial Office Action with respect to Claim 10, it is the position of the Office that a person of ordinary skill would readily understand that 4 pair of wires are involved for the separate functions recited.  (See at least Harrell:  Fig. 2, wherein the various dotted lines indicate additional wiring.  A person of ordinary skill would understand that the additional components taught in Harrell would require additional wiring.)  

Nevertheless, subject to further consideration of the cited reference and the arguments set forth above, and subject to the broadest reasonable interpretation of the relevant limitation,  it does not appear that Harrell explicitly shows 4 pairs of wires.  However, Barker shows this feature.
Barker addresses the exact same problem as the claimed invention and Harrell and is therefore in the same field of endeavor.  Barker:  [0007] reads as follows:
“[0007] In the installation of these devices, the wiring between the pump and computer is placed in the asphalt or cement of the gasoline station and once placed there becomes extremely difficult to change or add to that line. One problem has begun to occur in the market place. At this point there is a manufacturer of these systems that sells a system that utilizes a two wires. The remaining systems available in the marketplace require four wires to accomplish the same connection. In the event a gasoline station has only installed two wires underground, they are faced with either tearing up their driveway to lay new line or being stuck with one company to purchase their system from without the ability to switch to another system.”  (emphasis added)

Thus, Barker teaches the same type of multiplexed/de-multiplexed system as Harrell.  (See at least Barker:  [0030] – [0032].)  In addition, Barker teaches the use of 4 pairs of wires which are involved in the multiplexing operation.  See Figs. 2 and 3.  With regard to Fig. 3, it is clear that two separate channels 20, 21 are multiplexed.  A person of ordinary skill would readily understand that one channel is for fuel operations while 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multiplexer-driven composite or combined signal teachings of Harrell in view of Carapelli with the wire pairs of wires for separate fuel/payment teachings of Barker.  The motivation for doing so comes from Harrell.  As noted above, Harrell teaches the advantages of transmitting rich content, such as video, between the forecourt and the fuel dispenser and using twisted pair data channels.  The explicit 4 pair of wire teachings of Barker is an advantage to the system of Harrell.  

With regard to Claim 2, Harrell in view of Carapelli teaches wherein the forecourt signal combiner is configured to decompress the compressed data received from the fuel dispenser signal combiner, and the fuel dispenser signal combiner is configured to decompress the compressed data received from the forecourt signal combiner.  (See at least Carapelli:  [0020] – [0021] wherein this reference teaches that broadband communication between the forecourt controller and the fuel dispenser is possible.  A person of ordinary skill would understand that decompression of the signal is therefore necessary.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiplexer-driven composite or combined signal teachings of Harrell with the 

With regard to Claim 3, Harrell teaches a fuel controller translator configured to perform operations comprising: receiving a fuel command having a first format; translating the fuel command from the first format to a second format; and transmitting the fuel command in the second format.  (See at least Harrell:  [0009] and [0030].)

With regard to Claim 4, Harrell teaches wherein the fuel controller translator is connected in series between the forecourt signal combiner and the fuel dispenser signal combiner.  (See at least Harrell Fig.1 – controller 126 and facility controller 156.)

With regard to Claim 5, Harrell teaches wherein the forecourt signal combiner includes the fuel controller translator.  (See at least facility manager 152 of Fig. 1.)

With regard to Claim 6, Harrell teaches wherein the forecourt signal combiner and the fuel dispenser signal combiner are in communication over two data channels.  (See at least Harrell, Figs. 1 and 2 indicating legacy wiring.  Fig. 2 shows two-way communication.  See also [0009] regarding “twisted-pair” legacy wiring.)



With regard to Claim 8, Harrell teaches wherein the server and the client are connected in series between the forecourt signal combiner and the fuel dispenser signal combiner and wherein the communication between the server and the client use the same data channels as the data signal.  (See Harrell:  Fig. 1 -2.)

With regard to Claim 9, Harrell teaches a communication method for a fuel dispenser, comprising: at a fuel dispenser, receiving a compressed data signal from an external source over first and second wires; at the fuel dispenser, decompressing the compressed data signal into a payment command for processing a payment for fuel and a fuel command for controlling dispensing of fuel from the fuel dispenser; causing a payment terminal at the fuel dispenser to execute the payment command; and causing a fuel controller at the fuel dispenser to execute the fuel command.  (See at least Harrell:  Fig. 1 – left side -  and Fig. 2 – right side.  See also [0026] – [0030].  It is clear from these sections that operational signals are “combined” using the disclosed multiplexer 144, shown in Fig. 1.  In particular, please see the function of multiplexing as “combining” signals as described in [0026].  See [0028] with respect to the combining of signals sent to the forecourt controller from the fuel dispenser.)

With regard to the Amendment, Claim 9 has been modified – from the fuel dispenser perspective – to add 2 additional pairs of wires.  This amendment is similar to that set forth in Claim 1.  Therefore, this claim is obvious in view of Barker as set forth above with respect to that claim.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multiplexer-driven composite or combined signal teachings of Harrell in view of Carapelli with the wire pairs of wires for separate fuel/payment teachings of Barker.  The motivation for doing so comes from Harrell.  As noted above, Harrell teaches the advantages of transmitting rich content, such as video, between the forecourt and the fuel dispenser and using twisted pair data channels.  The explicit 4 pair of wire teachings of Barker is an advantage to the system of Harrell.  

With regard to Claim 11, Harrell teaches, at the fuel dispenser, receiving a payment command for processing a payment for fuel and a fuel command for controlling 

With regard to Claim 12, Harrell in view of Carapelli teaches wherein a signal combiner at the fuel dispenser decompresses the compressed data signal.  (See at least Carapelli:  [0020] – [0021] wherein this reference teaches that broadband communication between the forecourt controller and the fuel dispenser is possible.  A person of ordinary skill would understand that decompression of the signal is therefore necessary.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiplexer-driven composite or combined signal teachings of Harrell with the compression/decompression teachings of Carapelli.  The motivation for doing so comes from Harrell.  As noted above, Harrell teaches the advantages of transmitting rich content, such as video, between the forecourt and the fuel dispenser.  To do so, would require the compression teachings of Carapelli.

With regard to Claim 13, Harrell teaches wherein the external source includes a forecourt controller, and the compressed data signal is transmitted to the fuel dispenser by a signal combiner coupled between the forecourt controller and the fuel dispenser.  (See at least Harrell Fig.1 – controller 126 and facility controller 156.)



With regard to Claim 15, this claim is virtually identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.   The modifications set forth in the Amendment are negative limitations and do not alter the analysis that Barker and Harrell teach these limitations.

With regard to Claim 16, this claim is virtually identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.   

With regard to Claim 17, even as amended, this claim is virtually identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.   With regard to a housing, pump compartment, and electronics compartment, Harrell teaches at [0020] that the fuel dispenser comprises a “pump” and [0022] teaches that such pump includes a “display.”  Such components would necessarily be housed within a pump compartment and an electronics compartment, respectively, at the pump.)

With regard to Claim 18, this claim is virtually identical to Claim 10 and is obvious for the same reasons as set forth above with respect to that claim.   
 


With regard to Claim 20, Harrell teaches wherein the third pair of wires is not coupled to the fuel controller and is thus prevented from transmitting any fuel dispenser fuel controller signals to the fuel controller, and the fourth pair of wires is not coupled to the payment terminal and is thus prevented 5Application No. 15/207,018Docket No.: 047376-228F01US (201605) Reply to Office Action of September 8, 2020 from transmitting any payment command signals to the payment terminal.  (This Claim is dependent on Claim 1.  It is clear from that claim that the “third pair of wires” refers to the wires 234a and 234b, as shown in Fig. 2 of the specification, and that the fourth pair of wires refers to the wires 232a and 232b of that Figure.  Respectfully, Harrell teaches these “not coupled to” limitations.
It is clear from the description of Harrell that he teaches that a “management module 130” manages and controls signals to and from the various “components” of the fuel dispenser 104.  See Fig. 1 of Harrell, reproduced below.  See also below the Examiner’s position regarding the teachings of Harrell with respect to the Ethernet cable (i.e. pair of wires) and “advanced data” as representing payment commands.
The management functions and operations of the management module of Harrell are explained in details at least at [0030] – [0036].  Thus, this management module is capable of parsing the various signals that come into that module and communicate them to the components of the fuel dispenser 104 to which those signals pertain.  (See 
“[0033] The one or more display(s) 116 provide instructions and other content received from the management module 130 (via the device manager 128) to the customer. The content displayed may be provided by the facility manager 152 and/or the management module 130. One example of the content provided by the display 116 includes a request for the input of a customer's personal identification number (PIN) data associated with a debit card used at the fuel dispenser 104. Other examples of the content displayed may include additional customer instructions, feedback regarding the current transaction, and questions for the customer, such as whether a receipt is requested or whether a car wash is desired. In other instances, the content provided may be various forms of multimedia or other rich content including, but not limited to, video, graphics, or an interactive display responsive to customer input, such as a website. In general, the display 116 itself may be any monitor (e.g., CRT) or screen (e.g., LCD) capable of receiving and visually presenting content to the customer. The fuel dispenser 104 may receive instructions and data for the display 116 in the form of legacy communications or, when multimedia or other advanced data may be desired, in the form of Ethernet communications, as well as in other communication protocols. In the present implementation, the management module 130 controls the data provided to each of the one or more display(s) 116.”  (emphasis added) 

As noted below, it is clear from the above section and others that “advanced data” includes payment information which is communicated in the form of Ethernet communications and that fuel dispensing operations are communicated via legacy communications.  (See at least [0035].)
It is also clear that not all forms of signals can be communicated to the various components of the fuel dispenser:
[0030] Once the operational commands are generated, the management module 130 may transmit the operational commands to the device manager 128. The device manager 128 receives the operational commands addressed to particular components of the fuel dispenser 104 from the management module 130. The device manager 128 translates the operational commands into the proper communication 128 may “translate” the operational commands generated by the management module 130 into a command signal. In this manner, the device manager 128 may act as a relay between the management module 130 and the individual components of the fuel dispenser 104. Because different types of components may be installed within the fuel dispenser 104, the management module 130 may not be able to directly communicate with each component in the communication protocol with which each particular component is compatible. Thus, the device manager 128 may translate the operational commands into the proper communication protocols and forward the translated commands to the associated component. For instance, the one or more display(s) 116 may only be compatible with one communication protocol (e.g., Ethernet). In situations where the instructions from the management module 130 are not provided in Ethernet, the one or more display(s) 116 would not be able to understand the instructions if communicating directly with the management module 130. In those situations, the device manager 128 translates and forwards the commands provided by the management module 130 to the one or more display(s) 116 for presentation at the fuel dispenser 104.”  (emphasis added) 

A person of ordinary skill in the art would readily understand that the necessity of this translation function considered to constitute the recited “not coupled to” limitation of this claim.  In other words, if signals received over the Ethernet cable 140 could be communicated directly the fuel pumping and dispensing components, then no translation would be necessary.  Such is not the case.  Thus, the Ethernet pair of wires (i.e. third pair) is “not coupled to” the fuel controller components in order to pump gas.  A person of ordinary skill in the art would understand that “legacy” signals (4th pair) are reserved for that purpose.  They may or may not require translation.  Since payment functions are clearly advanced data, legacy signals are “not coupled to” the payment related components.  A person of ordinary skill in the art would readily understand from Harrell that payment related components are so fundamentally different from gas pumps 
Accordingly, Harrell teaches the limitations of Claim 20.

With regard to Claim 21, Harrell teaches wherein the third and fourth wires are not coupled to the fuel controller and are thus unable to carry any signals to the fuel controller, and the fifth and sixth wires are not coupled to the payment terminal and are thus unable to carry any signals to the payment terminal.  (This Claim is dependent on Claim 9 and the wires referred to are the same wires as the two “pair” of wires referred to in Claim 20 above.  Therefore, this claim is obvious in view of Harrell on the same grounds as set forth above with respect to Claim 20.)

Response to Arguments
4.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
Applicant’s essential argument is that Harrell does not teach the following limitation:
“the third pair of wires being dedicated for transmission of the fuel dispenser payment command signals;”
Applicant argues that neither Fig. 1 nor the specification of Harrell teach this limitation.  The Office respectfully disagrees.  A person of ordinary skill in the art – 
The following is Fig. 1 of Harrell, also reproduced in Applicant’s remarks:

    PNG
    media_image3.png
    589
    844
    media_image3.png
    Greyscale

The Ethernet 140 connection is shown on the left hand portion of the Figure, which corresponds to the Fuel Dispenser 104.  Thus, this connection clearly relates to fuel dispenser signals, as required by the quoted limitation.
Broadest Reasonable Interpretation 
However, first it is important to consider the broadest reasonable interpretation of the limitation in question.  It does not appear to be disputed that the “third pair of wires” 
The limitation relating to “payment commands,” it is asserted, is self-explanatory.  Transactions relating to paying for some service or good would be a broad interpretation.  The third pair of wires transmits payment command signals – this is what wires do – transmit electrical signals which carry payment information.  The foregoing interpretation seems straightforward.  If Applicant disagrees, again, an interview would be advisable.
What is not so straightforward is the limitation relating to “dedicated.”  Although underlined twice on page 8 of the Remarks, Applicant does not clearly define the term.  Rather, Applicant argues that the specification of Harrell teaches that “any signals could be communicated using either the fuel dispenser legacy communication line 136 or the fuel dispenser Ethernet communication line 140 since each of the lines exist between the controller 126 and the multiplexer 144.”  (emphasis added)   This argument tends to imply that Applicant is defining “dedicated” as exclusive to payment command signals.  
However, in the absence of a special definition or clear argument, this “exclusive” definition is NOT the broadest reasonable meaning of the term.  First, it should be noted that the term “dedicated” is not used anywhere in Applicant’s specification.  Therefore, it would appear that Applicant is constrained to give the term any limited or special meaning.
Secondly, while “exclusivity” is one meaning, a broader dictionary meaning (i.e. the plain and ordinary meaning) is as follows:
“ded·i·cat·ed

adjective
(of a person) devoted to a task or purpose; having single-minded loyalty or integrity.
"a team of dedicated doctors"
 (of a thing) exclusively allocated to or intended for a particular service or purpose.
"investing in dedicated bike lanes will encourage more bicycle commuters"
Thus, if the Ethernet communication is intended for a particular service or purpose it meets the broadest reasonable interpretation of the “dedicated” limitation. In other words, the line is not required to carry ONLY payment command signals.  Such is the case with Harrell.
Even if Applicant argues that the meaning of “dedicated” is exclusive to payment commands – and even if this interpretation is supported by §112 (which is highly questionable) – the Office submits that a person of ordinary skill in the art would still clearly understand that only payment commands may be transmitted over the Ethernet connection based on Harrell.  Such is one embodiment of Harrell.
Harrell – Payment Commands
It is clear from a fair and comprehensive reading of Harrell that the fuel dispenser 104 receives and transmits payment commands and that signals representing such payment commands constitute “advanced data” which is, in fact, carried over the Ethernet line 140.

[0045] FIG. 2 illustrates a sequence from the perspective of a facility manager 152 for a process 200, in which legacy and advanced communication protocol (in this instance, Ethernet) data may be transmitted across a legacy communication line. At operation 204, the facility controller 156 generates information (e.g., commands, instructions, and/or data) for use (e.g., processing or displaying) at the fuel dispenser 104. In some instances, the information may generally relate to the actions to be performed at fuel dispensers 104, such as the payment process, fuel dispensing, and other functions. Once the information has been generated, the facility controller 156 may transmit the data to the multiplexer 164 via the internal connections of the facility manager 152.”  (emphasis added) 

Harrell – Payment Commands Constitute “Advanced Data”
It is also clear that payment commands are the type of function that Harrell regards as “advanced data” which require “advanced communication systems.”
“[0002] The retail petroleum industry utilizes various types of fuel dispensers for dispensing fuel to customers. Some form of remote dispenser controller is typically used for controlling the fuel dispensers. The controller is typically on the same premises as the fuel dispensers and coupled to an interface unit so that a site attendant can monitor and control particular fuel dispensers from a building at the site (e.g., a store). The dispenser controller sends data signals (e.g., commands) to the fuel dispensers. The data may include price, payment data for the fuel dispensed, preset amounts of fuel to dispense, and authorization to dispense fuel. The fuel dispensers likewise send data signals to the controller, including pump number, pump status, and dispensed fuel volume and sale value.
[0003] An example of one type of service that a dispenser controller commonly provides to a fuel dispenser is point-of-sale (POS). POS services may, for example, include cash register, dispenser control, credit card, inventory management, processing, and scanning. POS services are commonly implemented in a dispenser controller utilizing an open architecture hardware platform with POS application software programming to integrate the services.
[0004] In recent years, fueling facilities have evolved into elaborate systems capable of providing a wide variety of customer services, such as fuel dispensing, car washing, ATM access, money order access, and credit card or debit card transactions. Additionally, it has become desirable to present advertisements, purchase opportunities, 
[0005] In order to provide these advanced data features at fueling facilities, advanced communication systems are generally required. For instance, Category 5 cabling or other high-speed communication lines capable of providing high-speed content may be installed. To securely install these communication lines, fueling facility operators typically bury the communication lines (e.g., in concrete) between the fuel dispensers and the dispenser controller. Fuel dispensers and dispenser controllers may also require advanced components in order to correctly receive these new forms of information.”  (emphasis added) 

Thus, the “credit card or debit card transactions,” mentioned in [0004] are examples of “advanced data features” which require high-speed lines such as Cat 5 cables.  
First, it is well known that one type of a Cat 5 cable is Ethernet:
Category 5 cable
From Wikipedia, the free encyclopedia
Jump to navigationJump to search

    PNG
    media_image4.png
    165
    220
    media_image4.png
    Greyscale

Partially stripped cable showing the four twisted pairs (eight wires)
Category 5 cable (Cat 5) is a twisted pair cable for computer networks. Since 2001, the variant commonly in use is the Category 5e specification (Cat 5e). The cable standard provides performance of up to 100 MHz and is suitable for most varieties 

Secondly, many other portions of the Harrell specification confirm this interpretation:
“[0033]  . . . . The fuel dispenser 104 may receive instructions and data for the display 116 in the form of legacy communications or, when multimedia or other advanced data may be desired, in the form of Ethernet communications, as well as in other communication protocols. In the present implementation, the management module 130 controls the data provided to each of the one or more display(s) 116.”  (emphasis added) 

Thus, when “advanced data” is being transmitted the Ethernet line is used.  Therefore, the Ethernet communications line 140 is “dedicated” to the transmission of payment commands, in the form of credit card and debit card transactions, because its’ intended or special purpose is to transmit these types of advanced data features.  Further verification is found at:
“[0039] Multiplexer 164 provides the communication functionality for the facility manager 152, allowing the sending and receiving of multiplexed information across the legacy communication line 148. The multiplexer 164 may be communicably coupled to the facility controller 156 and the router 160. As described below, the facility controller 156 and the router 160 may provide information in different formats. For example, the facility controller 156 may provide information using serial communications over an RS-422 or RS-485 connection, while the router 160 may provide advanced data (e.g., Ethernet) across another appropriate connection (e.g., CAT-3 or CAT-5).” (emphasis added) 

“[0042]  . . . . Content received from the controller gateway 168 by the router 160 may be sent to the multiplexer 164 for transmission to the fuel dispenser 104. Such information may be sent over an advanced (e.g., Ethernet) connection communicably coupling the multiplexer 164 and the router 160. Once received at the multiplexer 164, the information may be processed by the multiplexer 164 in order for the advanced communication protocol-based instructions to be provided across the legacy communication line 148 with the serial communications from the facility controller 156.”  (emphasis added) 

Harrell teaches that the management module 130 of the fuel dispenser 104 is the component which controls the advanced data, such as payment commands, which is transmitted over the Ethernet line.  See at least [0027] – [0035], and especially [0033] partially quoted above.
Applicant argues that “any” signal could be communicated over the legacy line 136 or the Ethernet line 140 “since each of the lines 136, 140 exist.”  The Office disagrees.  Just because two lines are shown in Fig. 1 of Harrell - and therefor “exist” - does not mean that “advanced data” could be transmitted over the legacy line 136.  In fact, Harrell teaches the opposite.  As well supported above, Harrell teaches that advanced data – such as credit card and debit card payment data, as well as other payment data such as ATM transactions and car washes (which are purchased at the pump) – are only transmitted over a high-speed Cat 5 line such as the Ethernet line 140.  Therefore, this line is “dedicated” to the transmission of such payment commands, as required by the claim.
Harrell – Addresses the Exact Same Problem as the Claimed Invention
In further support of the obviousness rejection, the Office points to the fact that Harrell addresses the exact same problem as the claimed invention:  legacy wires embedded in concrete which are not suitable for carrying high-speed “advanced communication” of payment command signals:
“[0044] The architecture illustrated by FIG. 1 has a variety of features. For example, as operators demand better performance and greater capabilities in their fueling facilities 100, both fuel dispensers 104 and facility managers 152 may be modified to increase the speed, amount, and types of information communicated between the locations without having to undertake cumbersome structural changes. For instance, advertisements, multimedia, and other advanced communications may be desired at the fuel dispenser 104. Because many current systems provide only the legacy communication line 148 for communication between the fuel dispenser 104 and the facility manager 152, operators have been forced to install additional communication lines to carry the new data. In order to provide increased functionality and communications between the fuel dispenser 104 and the facility manager 152, FIG. 1 illustrates an architecture and technique for transmitting legacy information and advanced information across the legacy communication line 148 without adding a dedicated communication line between the components for advanced communications.”  (emphasis added) 

Indeed, the need for additional high-speed wiring is well known in the art.  Such is admitted by Applicant in the “Background” section of Applicant’s specification, at [0002].  See MPEP §2129.  Harrell addresses this need in virtually the exact same manner as the claimed invention.  A person of ordinary skill in the art would not need to find this need – or the solution – by reading only Applicant’s specification.  These features are plainly taught by Harrell.
The rejection over Harrell in view of Carapelli in view of Barker is maintained.

Conclusion
5.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Finality
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

   	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. retrofitting gas stations for high-speed communications between the service station and the pump). 
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent No. 6,442,448 to Finley et al.  This reference is relevant to the features of a system for managing fuel dispensing systems and translating responses from the POS.

	U.S. Patent Publication No. 2014/0114473 to McNinch.  This reference is relevant to the features of a diode coupler for transmitting signals over legacy cable.
	U.S. Patent Publication No. 2013/0121428 to Carapelli et al.  This reference is relevant to the features of the use of Ethernet communications.
	U.S. Patent Publication No. 2011/0022223 to Johnson et al.  This reference is relevant to the features of communication over existing underground wiring.

	C.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	D.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or 
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	E.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

 

William (Bill) Bunker
U.S. Patent Examiner
AU 3691

(571) 272-0017
February 10, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691